NON-FINAL REJECTION AFTER FILING AND RCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 131, 133-138 and 141-144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 131 is indefinite because the metes and bounds in regards to the distinction between the claimed concentration ranges for the surfactant component and the rheology modifier are very unclear. The confusion resides in the fact that surfactants themselves are well known in the art to function as rheology modifiers, such as changing (e.g. increasing) the viscosity of the medium into which they are added.
Claims 133-138 and 141-144 are also being rejected here because they are either directly or indirectly dependent on rejected independent claim 131.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 131, 133-141 and 143-144 are rejected under 35 U.S.C. 103 as being unpatentable over Bruttel et al. U.S. Patent Number 4,390,342, wherein claims 135-137 and 139 are further in view of Griese et al. U.S. Patent Number 6,900,167. 
Bruttel et al. teach a process for producing solid dye compositions from liquid containing dye compositions, which process comprises passing an aqueous solution or suspension of at least one water-soluble crude dye, to effect separation of synthesis by-products having a molecular weight of below 500 and partial separation of water, through a semipermeable membrane, subsequently drying the resulting aqueous preparation which has become more highly concentrated, and optionally adding further additives before and/or after passage of the aqueous solution or suspension through the semipermeable membrane, these additives being added beforehand only when they do not become separated by the membrane, see abstract. 
Bruttel et al.’s independent claim 1 reads as followed: “A process for producing a solid dye composition, which process comprises passing an aqueous solution or suspension of at least one water-soluble crude dye, to effect separation of synthesis by-products having molecular weights of below 500 and partial separation of water, through a semipermeable asymmetric membrane, containing ionic groups and the pores of which membrane having a diameter of 1 to 500 A; subsequently drying the resulting aqueous preparation which has become more highly concentrate, wherein drying is performed in a granulating apparatus, a spray dryer or a fluidised bed apparatus; and adding a surface active agent before or after passage of the aqueous solution or suspension through the semipermeable membrane, the surface active agent being added beforehand only when it does not become separated by the membrane.” [Emphasis added].
The solid dye composition can comprise surfactant, such as anion-surfactants of the organic sulfate and organic sulfonate types, see column 1, line 54 to column 2, line 39. Rheology agents, such as alginates, saccharose, gelatin, glycerine, carboxymethylcellulose etc. are used at a concentration from 1 to 40 percent by weight in the solid dye composition, see column 3, lines 26-35. A diverse listing of different classes of water-soluble dyes, many of them pH sensitive, are disclosed, see column 3, line 64 to column 6, line 41. The concentration of the dye in a particular solid dye composition is from 20-95 percent by weight, see claim 37. Inorganic salt builder materials, such as sodium carbonate are taught in column 3, lines 55-63 and claim 27.
Bruttel et al. dependent claim 37 sets forth preferred concentration ranges for the components in the solid dye composition. Claim 37 reads as followed: “A composition according to claim 36, which composition contains 20 to 95 percent by weight of at least one water-soluble dye, 1 to 30 percent by weight of a surface-active agent, and 1 to 45 percent by weight of at least one further additive, as well as residual moisture, the composition containing a total of 3 to 50 percent by weight of the surface-active agent and the further additive.”. 
Bruttel et al. discloses that in the process of making the solid dye composition from an aqueous dye containing composition the concentration of the dye in the starting solution or suspension is advantageously 2 to 50% by weight, see column 9, lines 35-36. After undergoing a first concentration step the concentration of the dye in the aqueous composition is 10% by weight or more, see column 9, lines 50-53.
Applicant’s attention is drawn to Bruttel et al.’s testing procedures and examples wherein the formulated solid dye granules are dissolved/dispersed into water.
As way of illustration only, take the “Wettability” procedure set forth in column 12, lines 24-40 which reads as followed: “3 g of the dye composition to be tested are evenly scattered, with stirring, in 100 ml of desalted water at 20.degree. contained in a 200 beaker. Immediately afterwards the mixture is stirred for 10 seconds at 750 r.p.m. with a magnetic stirrer (magnetic bar: diameter 7 mm, length 35-40 mm). When unwetted dye is still floating on the surface, stirring is repeated again for 10 seconds. This operation is repeated until the dye is completely wetted”.
In said “Wettability” procedure, if the dye concentration within the 3 g dye composition is set to be 35% by weight, then the concentration of the dye is (3g dye) x (0.35)= 1.05 g dye in the dye composition itself. When said 3 g of dye composition is added to 100 ml of water, the concentration of the dye in the aqueous composition is calculated to be (1.04 g dye/ 100 g water + 1.04 g dye) x 100 = 1.04% by weight dye. 
Likewise, , if the dye concentration within the 3 g dye composition is set to be 95% by weight, then the concentration of the dye is (3g dye) x (0.95)= 2.85 g dye in the dye composition itself. When said 3 g of dye composition is added to 100 ml of water, the concentration of the dye in the aqueous composition is calculated to be (2.85 g dye/ 100 g water + 2.85 g dye) x 100 = 2.78% by weight dye. 
Thus any weight percent of dye within the dye composition that falls between at least 35% and 95% dye would result in a dye concentration when added to 100 g of water a concentration within the range of 1.04% and 2.78%, which falls directly within applicant’s claimed dye concentration range of “from 1-10% w/w” of independent claim 1.
As way of further illustration take Bruttel et al.’s Example 29 which teaches suspending 360 g of moist dye press cake containing 120 g of the listed dye in 1500 ml of water. The calculated weight percent of say dye in the aqueous suspension is as followed: (120 g dye/1500 g water + 120 g dye) x 100 = 7.41% by weight dye, which falls directly within applicant’s claimed dye concentration range of “from 1-10% w/w” of independent claim 1.
Applicant’s attention is also drawn to Bruttel et al. disclosure, that in the process of making a solid dye composition from an aqueous dye containing composition the concentration of the dye in the starting solution or suspension is from 2-10% w/w, which would fall directly within Bruttel et al.’s dye concentration of advantageously 2 to 50% by weight, see column 9, lines 35-36. Also note that Bruttel et al.’s dye concentration, after undergoing a first concentration step in the aqueous composition, is 10% by weight, see Bruttel et al.’s column 9, lines 50-53, which falls within applicant’s claimed dye concentration range of “from 1-10% w/w,” as set forth in independent claim 131.
Bruttel et al. differs from Applicant’s claimed invention in that: 1) there is not a direct teaching (i.e. by way of an example) to a dye composition that actually: 1) comprises a surfactant and a rheology modifier that fall within applicant’s claimed concentrations ranges,  2) comprises a glycerine or sodium carbonate rheology modifier of claim 140, 3) comprises one of Applicant’s specifically claimed surfactant species of claim 141, 4) comprises sodium, potassium or calcium hydroxide, in lieu of the directly disclosed alkaline builder species, such as sodium tripolyphosphate or sodium carbonate and 5) is a solid containing “from 1-10% w/w” of dye and wherein the solid is in the form of powder, a capsule or a tablet, as set forth in dependent claim 144. 
It would have been obvious to one having ordinary skill in the art to use Bruttel et al.’s above cited sections for concentration ranges, dye species, alkaline builders and surfactants as strong motivation to actually make a solid dye composition that comprises the dye component, the alkaline builder component, and the surfactant component wherein all fall within applicant’s claimed concentration ranges. It is not inventive to merely following the disclosure of a prior-art reference. Likewise, the selection of glycerine and/or sodium carbonate is deemed to be well motivated by one having ordinary skill in the art since both of these components are directly disclosed to be effective components in Buttel et al.’s solid dye compositions.
Furthermore, the use of sodium or calcium hydroxide as the alkaline agent, in lieu of sodium tripolyphosphate or sodium carbonate, is deemed to be well motivated and thus obvious over the disclosure of the secondary reference to Griese et al. which teaches the functional equivalence between hydroxide salts and sodium carbonate as builders in solid cleaning compositions that may also contain dyes, see column 7, lines 41 to column 8, line 17. 
Applicant’s dependent claim 144 is also deemed to be obvious over the broad disclosure of Bruttel et al. because one having ordinary skill in the art would be motivated, if desired, to make a solid dye containing composition wherein the concentration of the dye is “from 1-10% w/w” of dye and wherein the solid is in the form of powder, a capsule or a tablet. It needs to be pointed out that the Bruttel et al. patent has 37 total claims, and it is only the last claim 37, that sets for any concentration range (i.e. 20 to 95 percent by weight) for the dye component in the solid composition. As such, Bruttel et al.’s claims 1-36 are directly open to concentration amounts of the dye in the solid composition that fall outside the range of 20 to 95% by weight. Furthermore, claim 37 is a dependent claim, and a dependent claim to be patentable must be further limiting in scope from the claim which it depends, which in the present case is claim 36. It is well established in patent law that patented claims are deemed to be enabled. As such concentration ranges of the dye component in the solid compositions of Bruttel et al. outside the range of 20 to 95% by weight are enabled by Bruttel et al.’s disclosure. As such, to make a solid dye composition wherein the dye concentration falls with applicant’s claimed concentration range of “from 1-10% w/w” is deemed to be enabled and motivated by Bruttel et al.’s disclosure.

Response to Arguments
Applicant's arguments filed 11/08/22 with the RCE and amendment, have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional Examiner comments are set forth next. 
Applicant argues: “ The instantly claimed invention is at least non-obvious over the teachings of Bruttel because (1) the concentration of dye in the claimed composition is entirely different from that of Bruttel and (2) the concentration of “other” substances in the claimed composition and the Bruttel composition cannot be reconciled.
Bruttel describes a process for producing solid dye compositions that renders possible the production of compositions having a high dye content (see e.g., Abstract and col 10, lines 53-55 of Bruttel). According to Bruttel, the concentration of the dye in the solid dye composition is from 20-95% by weight, preferably 65 to 95% by weight (see e.g., Bruttel, col. 6, lines 33-36; emphasis added).
In contrast, claim 131 is directed to a lower, and non-overlapping concentration of dye as compared to the concentrated compositions of Bruttel. As previously argued1, one skilled in the art, based on the teachings of Bruttel would not be motivated with a reasonable expectation of success to modify the teachings of Bruttel to arrive at a composition wherein the dye is present only in an amount of from 1-10%.”.
Examiner’s response. It is unexplainable why Applicant totally ignored the Examiner’s previously made explanation on why applicant’s claims are unpatentable over Bruttel et al. disclosure. The Examiner went out of his way, in the Final Rejection mailed 05/12/22, to clearly explain that when Bruttel et al.’s solid dye composition is added to an aqueous medium the concentration of the dye component in said aqueous medium can directly fall within applicant’s claimed concentration range of “from 1-10% w/w, based on the total weight of the composition,” as set forth in independent claim 131. 
The Examiner will now repost the explanation, as set forth in the body of the above prior-art rejection over Bruttel et al. below:
“Applicant’s attention is drawn to Bruttel et al.’s testing procedures and examples wherein the formulated solid dye granules are dissolved/dispersed into water.
As way of illustration only, take the “Wettability” procedure set forth in column 12, lines 24-40 which reads as followed: “3 g of the dye composition to be tested are evenly scattered, with stirring, in 100 ml of desalted water at 20.degree. contained in a 200 beaker. Immediately afterwards the mixture is stirred for 10 seconds at 750 r.p.m. with a magnetic stirrer (magnetic bar: diameter 7 mm, length 35-40 mm). When unwetted dye is still floating on the surface, stirring is repeated again for 10 seconds. This operation is repeated until the dye is completely wetted”.
In said “Wettability” procedure, if the dye concentration within the 3 g dye composition is set to be 35% by weight, then the concentration of the dye is (3g dye) x (0.35)= 1.05 g dye in the dye composition itself. When said 3 g of dye composition is added to 100 ml of water, the concentration of the dye in the aqueous composition is calculated to be (1.04 g dye/ 100 g water + 1.04 g dye) x 100 = 1.04% by weight dye. 
Likewise, , if the dye concentration within the 3 g dye composition is set to be 95% by weight, then the concentration of the dye is (3g dye) x (0.95)= 2.85 g dye in the dye composition itself. When said 3 g of dye composition is added to 100 ml of water, the concentration of the dye in the aqueous composition is calculated to be (2.85 g dye/ 100 g water + 2.85 g dye) x 100 = 2.78% by weight dye. 
Thus any weight percent of dye within the dye composition that falls between at least 35% and 95% dye would result in a dye concentration when added to 100 g of water a concentration within the range of 1.04% and 2.78%, which falls directly within applicant’s claimed dye concentration range of “from 1-10% w/w” of independent claim 1.
As way of further illustration take Bruttel et al.’s Example 29 which teaches suspending 360 g of moist dye press cake containing 120 g of the listed dye in 1500 ml of water. The calculated weight percent of say dye in the aqueous suspension is as followed: (120 g dye/1500 g water + 120 g dye) x 100 = 7.41% by weight dye, which falls directly within applicant’s claimed dye concentration range of “from 1-10% w/w” of independent claim 1.”.
Applicant needs to understand applicant’s claims 131 and 133-143 are NOT limited to a solid composition but read directly on a liquid composition. Only claim 144 is limited to a solid composition.  
Finally, the Examiner’s explanation on why applicant’s claim 144, drawn to a solid composition, is also obvious over Bruttel et al. is deemed to be factual correct for the reasons set forth in the body of the above prior-art rejection. The Examiner holds that it is an error for applicant to hold that Bruttel et al.’s preferred embodiment for the dye concentration (e.g. 20 to 95 percent dye) in the solid product, is the mandatory range for the dye concentration.  The Examiner repeats his above comments below:
“Applicant’s dependent claim 144 is also deemed to be obvious over the broad disclosure of Bruttel et al. because one having ordinary skill in the art would be motivated, if desired, to make a solid dye containing composition wherein the concentration of the dye is “from 1-10% w/w” of dye and wherein the solid is in the form of powder, a capsule or a tablet. It needs to be pointed out that the Bruttel et al. patent has 37 total claims, and it is only the last claim 37, that sets for any concentration range (i.e. 20 to 95 percent by weight) for the dye component in the solid composition. As such, Bruttel et al.’s claims 1-36 are directly open to concentration amounts of the dye in the solid composition that fall outside the range of 20 to 95% by weight. Furthermore, claim 37 is a dependent claim, and a dependent claim to be patentable must be further limiting in scope from the claim which it depends, which in the present case is claim 36. It is well established in patent law that patented claims are deemed to be enabled. As such concentration ranges of the dye component in the solid compositions of Bruttel et al. outside the range of 20 to 95% by weight are enabled by Bruttel et al.’s disclosure. As such, to make a solid dye composition wherein the dye concentration falls with applicant’s claimed concentration range of “from 1-10% w/w” is deemed to be enabled and motivated by Bruttel et al.’s disclosure.”. 

Claims Free of any Prior-art Rejections
Claim 142 is free of any prior-art rejection because there is insufficient motivation within the applied prior-art references to selected acetylenic diol or sodium cholate as the surfactant species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764